United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-4329
                                      ___________

Darryl Smith,                              *
                                           *
             Appellant,                    *
                                           *
      v.                                   * Appeal from the United States
                                           * District Court for the
Quartet Sales, Inc.,                       * Eastern District of Missouri.
                                           *
             Appellee.                     *      [UNPUBLISHED]
                                      ___________

                           Submitted: August 11, 2000
                               Filed: August 31, 2000
                                   ___________

Before MCMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                        ___________

PER CURIAM.

        Darryl Smith appeals the District Court’s1 adverse grant of summary judgment
in his products liability case. After careful review of the record and the parties’ briefs,
we conclude the judgment was proper. See Jaurequi v. Carter Mfg. Co., 173 F.3d
1076, 1085 (8th Cir. 1999) (describing summary judgment standard of review); Bass
v. General Motors Corp., 150 F.3d 842, 847 (8th Cir. 1998) (enumerating proof
required for defective-design strict liability claim under Missouri law); Thudium v.

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
Allied Prods. Corp., 36 F.3d 767, 769 (8th Cir. 1994) (concluding that circumstantial
evidence may be used in products liability case, but “plaintiff must prove his claim
without resort to conjecture or speculation and must demonstrate circumstances which
point reasonably to the desired conclusion and exclude any other reasonable
conclusion”); Dorman v. Bridgestone/Firestone, Inc., 992 S.W.2d 231, 239 (Mo. Ct.
App. 1999) (describing standard for negligence liability); Brissette v. Milner Chevrolet
Co., 479 S.W.2d 176, 181-82 (Mo. Ct. App. 1972) (concluding physical presence of
defective object is not essential to claim; plaintiff may present testimony, subject to
cross-examination, that indicates existing defects).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-